MEMORANDUM ***
There was sufficient evidence of the relationship between Appellant Slaughter and the victim in Slaughter’s underlying California conviction to satisfy the federal definition of a “misdemeanor crime of domestic violence” contained in 18 U.S.C. § 921(a)(33)(A).
Slaughter’s conviction under CakPenal Code § 273.5 qualifies as a crime of domestic violence. Given the requirements of the state statute, evidence of the conviction may well have been sufficient as a matter of law to show that the relationship between Slaughter and his victim met the requirements of § 921(a)(33)(A).
Even if it did not, the other evidence was certainly sufficient for a reasonable factfinder to have found beyond a reasonable doubt that Slaughter’s victim was a “person similarly situated to a spouse” as required by § 921(a)(33)(A). This evidence included Slaughter’s admission that he was convicted of a domestic violence crime, that the victim of the crime was his girlfriend, and that he was required to enroll in a 52-week domestic violence batterers program as a result of his conviction. It was also established that the Indio Police Department’s policy required that, to be arrested under § 273.5, a suspect and victim had to be spouses, co-parents, or currently cohabiting.
Given this evidence, the district court’s decision to admit a probable cause declaration containing a hearsay statement by the victim concerning her relationship with Slaughter — to the extent it was admitted to show the truth of the matter asserted — was harmless. The district court also had a non-hearsay basis for permitting the police officer to read the statement, namely, to show the reason for the arrest rather than the nature of the relationship.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.